UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6568



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ANDRE WILLIAMS, a/k/a Andre Curry, a/k/a Drey,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CR-93-48, CA-97-137)


Submitted:   October 8, 1998                 Decided:   October 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Williams, Appellant Pro Se. William David Wilmoth, United
States Attorney, Wheeling, West Virginia; Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Williams seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. United States v. Williams, Nos. CR-93-48; CA-97-137

(N.D.W. Va. Mar. 30, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2